  Case 3:19-cv-00710 Document 17-2 Filed 11/26/19 Page 1 of 1 PageID #: 161



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

JONATHAN R., et al.,                                )
                                                    )
Plaintiffs,                                         )
                                                    )
                      v.                            )
                                                    )    Case No. 3:19-cv-00710
JIM JUSTICE, in his official capacity as            )
Governor of West Virginia, et al.,                  )
                                                    )
Defendants.                                         )
                                                    )


APPENDIX TO DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

                                      TABLE OF CONTENTS

                                                                                           Tab No.
2020 West Virginia Child and Family Services Plan                                            1

West Virginia Judicial Benchbook for Child Abuse and Neglect Proceedings, dated August       2
2019

Findings of the U.S. Department of Justice’s Investigation of West Virginia’s Children’s     3
Mental Health System Pursuant to the Americans with Disabilities Act, dated June 1, 2015

Memorandum of Understanding (“MOU”) between U.S. Department of Justice and the State         4
of West Virginia, dated March 14, 2019
